Citation Nr: 1435351	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in August 2013 and March 2014.

In October 2012, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  


FINDING OF FACT

A chronic right knee disability was not manifest during active service and is not shown to have developed as a result of service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in January 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination records and reports, and statements and hearing testimony in support of the claim.  VA efforts to obtain records of additional private treatment from the Veteran have been unsuccessful.  The Veteran has been adequately notified that he was ultimately responsible for providing evidence in support of claim.  

Although the Veteran's service representative asserted in a July 2014 brief that the case should be remanded again to allow the Veteran another opportunity to provide a requested authorization for VA to assist him in obtaining evidence in support of his claims, the Board finds no indication that this assertion was based upon any actual representation from the Veteran that he would provide VA such authorization.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds the development requested on remand in August 2013 and March 2014 has been, to the extent possible without action from the Veteran, substantially completed.  Further attempts to obtain additional evidence in this case would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, service treatment records show the Veteran was treated for right knee pain in April 1999 and that he reported having intermittent right knee pain for years with the gradual onset of left knee pain.  A diagnosis of right greater than left iliotibial band tendonitis was provided.  A subsequent April 1999 report noted a diagnosis of bilateral patellofemoral syndrome.  In September 1999, he complained of right knee pain and a ten day profile limiting physical activities was provided.  An October 1999 report noted he complained of difficulty with running and jumping.  A diagnosis of infrapatellar bursitis was provided.  Records also show he was treated for left knee pain in November 2000 (a reference to right knee pain is found to be erroneous).  The diagnoses included tibial contusion/iliotibial band friction syndrome.  A January 2001 report noted complaints of right gastrocnemius strain.  The diagnosis was right calf strain.  Reports dated in April 2001 and June 2001 noted complaints of persistent right calf pain.  An August 2001 report of medical history noted knee trouble with comments noting reports of right knee bursitis, a swollen and painful right knee, and right knee arthritis causing chronic right knee pain.  An August 2001 examination revealed normal lower extremities.  

On VA examination in May 2012 the Veteran reported having had right knee problems in service and that after service in January 2003 while working as a cable line installer he squatted and felt his right knee tighten and pop.  He reported having received treatment as part of a Workman's compensation claim at that time and again in January 2008 when he reinjured the knee.  The examiner summarized the pertinent service treatment reports and provided a diagnosis of resolved right knee meniscal repair, but found that it was less likely the disorder was incurred in or caused by an in-service injury, event, or illness.  It was found to be more likely that his right knee was injured initially in 2003 and reinjured in 2008.  The examiner further noted that, based upon the Veteran's report that a magnetic resonance imaging scan in 2003 had been normal, his few visits for knee pain in service, and his lack of chronicity of right knee problems, it was less likely his eventual meniscal tear and surgical repair were caused by service.  

In statements and testimony in support of his claim the Veteran reported that he initially injured his right knee in service in 1994 and that he had received treatment again in 2000 because his knee was still bothering him.  He stated that during service his knee would lock and he had to pop it just to be able to walk.  He stated his duties in service including crawling on his knees, bending, jumping, and climbing ladders to install communications equipment.  He reported that his surgeon had related his occupational knee problem to service and that he had expressed his opinion that the tear had existed for some period of time.

Based upon the evidence of record, the Board finds that a chronic right knee disability was not manifest during active service and is not shown to have developed as a result of service.  The May 2012 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinion.  The Veteran's reported history of symptom onset was adequately considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a present right knee disability as a result of an injury in service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates the Veteran's present right knee disability was not incurred as a result of service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


